Citation Nr: 0521873	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO. 03-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a compensable rating for hearing loss of 
the left ear.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of 
the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1960 
to November 1962.

This appeal is before the Board of Veterans' Appeals 
(Board) from rating decisions from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO). 
The July 2002 rating decision continued a noncompensable 
rating for hearing loss of the left ear. In November 2004, 
the Board REMANDED the case to the RO for additional 
development, to include adjudication of whether new and 
material evidence had been received to reopen a claim for 
service connection for hearing loss of the right ear.  The 
latter claim was denied by an RO decision in November 
2005.  While there are some procedural deficiencies with 
respect to this latter claim, to include the RO's failure 
to provide the law and regulations relating to finality of 
Board decisions, the Board's decision below with respect 
to this matter does not result in  prejudice to the 
veteran as it grants the application to reopen the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  .c

In the decision below, the claims for entitlement to a 
compensable rating for hearing loss in the left ear and 
entitlement to service connection for right ear hearing 
loss are addressed in the REMAND portion of the decision 
below. This matter is REMANDED to the RO via the Appeals 
Management Center in Washington, DC. VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Board denied service connection for hearing loss 
of the right ear in an August 1999 decision; the veteran 
was notified of his appellate rights but he did not appeal 
that decision.

2.  The evidence submitted since the August 1999 Board 
decision consists of medical reports from his treating 
clinicians that show that hearing loss of the right ear 
has worsened; he requires the use of binaural 
amplification devices; and medical opinions, to include 
that of a VA examiner, who indicated that the veteran's 
current right ear hearing loss is linked to service or may 
have been aggravated during service; the additional 
evidence is not cumulative or redundant of previously 
considered evidence and it raises a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The Board August 1999 decision, which in pertinent 
part denied service connection for hearing loss of the 
right ear, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (1998).

2.  The evidence presented since the August 1999 Board 
decision is new and material; the claim for service 
connection for hearing loss of the right ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004). Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004). 
 
In the present case, the Board reopens the claim for 
service connection for hearing loss of the right ear.  As 
noted above, the Board is cognizant that there are some 
procedural deficiencies with respect to this claim but, in 
view of the grant of the application to reopen, which is 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA or without correcting the 
procedural defects, to include providing the veteran with 
the law and regulations pertaining to finality of Board 
decisions.  Bernard, supra.

Factual Background

Service connection was denied for bilateral defective 
hearing in an October 1965 rating decision.  The Board 
confirmed the RO's decision in July 1966.  The Board 
determined that bilateral defective hearing were noted at 
induction and that there was no evidence of any permanent 
increase in the severity of the pre-existing disabilities 
during service.  In August 1999, the Board reopened the 
veteran's claim for service connection for bilateral 
hearing loss.  The Board granted service connection for 
left ear hearing loss and assigned a noncompensable 
rating, and denied service connection for right ear 
hearing loss. 

The evidence of record at the time of the Board's August 
1999 decision was as follows:

The veteran's service medical records show that on 
examination a November 1960 pre-enlistment examination 
revealed a healing perforation of the right ear with a 
small amount of serous drainage.  He was referred for an 
ear, nose and throat evaluation.  It was noted that the 
veteran had a history of chronic otitis media, and that it 
was believed he still had some pathology.

An audiology examination conducted in conjunction with the 
examination for enlistment revealed an average speech 
reception decibel loss of 20 decibels, bilaterally, it was 
recommended that he be given an "H-3" profile. The 
September 1962 separation examination noted deafness due 
to acoustic trauma and otitis in childhood in the left 
ear.  The veteran was discharged with a "H-2" profile.

The veteran was afforded a VA examination in September 
1965.  At that time, he complained of difficulty in 
hearing.  On examination, the veteran was able to hear a 
whispered voice at 12 feet in each ear and a 
conversational voice at 18 feet each ear.  He showed an 
average speech reception threshold of 12 decibels in the 
right ear with 100 percent discrimination ability. 

A VA hospitalization report dated in November 1966 showed 
that the veteran underwent right tympanoplasty. Private 
medical records dated in October 1998 contained diagnoses 
of mild to severe mixed hearing loss, both ears and normal 
middle ear pressure with tympanic hypermobility, both 
ears.  

The veteran testified at a personal RO hearing in February 
1999 that his hearing deteriorated during his time in 
service and that as a result he had two surgeries in 1966.  
He also submitted witness statements in support of his 
claim. 

The claim was denied due to the absence of a medical 
opinion of record attributing right ear hearing loss to 
the veteran's active service. 

In a written argument submitted to the Board in October 
2004, the veteran's representative asserted that service 
connection was warranted for hearing loss in the right 
ear.  The Board construed the representative's statement 
as an application to reopen that claim and the matter was 
referred to the RO for adjudication. 

The evidence received since the Board's August 1999 
decision is as follows:

A private post-service medical report dated in May 1995, 
which noted complaints of headaches.  The clinician 
indicated that the veteran was initially seen due to 
abnormal otological testing, and a question of "central 
nervous system disease."  He reported that the veteran had 
applied for and received social security disability 
benefits in connection with this symptomatology, since 
1988. 

VA post-service medical records from August 2000, showed 
that following a hearing evaluation, the VA clinician 
determined that due to the severity of the veteran's 
hearing loss and related medical conditions, he was 
eligible for binaural amplification devices.  A post-
service VA medical report dated in March 2002, noted a 
history of bilateral hearing loss, since 1961 gradually, 
the right ear possibly worse than the left ear. 

The veteran underwent a VA audiological examination on 
March 2002.  The examiner noted that speech recognition of 
the right ear, pursuant to the Maryland CNC word list, was 
36 percent, and speech recognition of the left ear was 64 
percent.  The examiner diagnosed mixed hearing loss.  He 
concluded that it was more likely than not that the mixed 
hearing loss was due to ear infections the veteran 
incurred while on active duty.  The examiner indicated 
that the veteran's case file had not been made available 
for review in preparation for the examination. 

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1100 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be 
demonstrated either by showing direct service incurrence 
or aggravation by using applicable presumptions, if 
available.  Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. 
Cir. 1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is 
a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has 
a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 
3.303(b).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001 with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 
3.156(b) are only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amended or current version of 38 C.F.R. § 3.156 is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service 
connection for hearing loss of the right ear in October 
2004.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R. § 3.156(a) (2004).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's claim for service connection for hearing 
loss of the right ear was denied in an August 1999 Board 
decision, which was not appealed and became final.  That 
decision was based, in part, upon his service medical 
records, which showed that the examination for entrance 
into service revealed an average speech reception decibel 
loss of 20 decibels, bilaterally.  Post-service medical 
records showed complaints of difficulty in hearing and 
hearing loss of the right ear, along with the veteran's 
statements and those of other witnesses, who attributed 
right ear hearing loss to his time in service.  However, 
there was no competent medical evidence of a nexus between 
the veteran's right ear hearing loss and service. 
  
The evidence submitted in support of the veteran's current 
application to reopen his claim for hearing loss of the 
right ear include medical reports from his treating 
clinicians and a VA examiner, who indicated, at least by 
history, that the veteran's current right ear hearing loss 
is linked to service or may have been aggravated during 
service.  The additional medical evidence also shows that 
the veteran's right ear hearing loss has worsened and he 
needs binaural amplification devices.  This evidence 
includes post-service VA and private medical records, 
along with a VA medical examination report.  It is 
apparent that the opinions are not based upon a complete 
review of the veteran's service and post-service medical 
records.  The Board is not bound to accept medical 
opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).  However, in this case,  given the fact 
that the veteran received treatment for his right ear 
during service, to include recurrent infections (right 
otitis media), and considering the post-service medical 
evidence of hearing loss and continued right ear problems 
following discharge from service and the subsequently 
dated medical evidence showing the need for continued 
treatment, the Board finds that the additional evidence in 
question is new because it was not previously submitted to 
agency decisionmakers and is neither cumulative nor 
redundant, and some of the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the veteran's claim in that it suggests his right ear 
hearing loss began during service.  The Board finds that 
the latter evidence also raises a reasonable possibility 
of substantiating the claim.  As such, the receipt of this 
evidence requires that the veteran's claim be reopened and 
adjudicated upon the merits subsequent to the completion 
of all appropriate notice and development.  38 C.F.R. § 
3.156(a) (2004).  Further development of the reopened 
claim is indicated and is addressed in the remand below.


ORDER

New and material evidence having been received, the claim 
for service connection for hearing loss of the right ear 
is reopened.


REMAND

While the recently submitted medical evidence is 
sufficient to reopen the veteran's claim for service 
connection for hearing loss of the right ear, it is the 
Board's judgment that an audiological evaluation is 
warranted, which includes an opinion based upon a review 
of all of the relevant evidence of record, to include all 
in-service and post-service medical records, to address 
the question of whether the veteran's current right ear 
hearing loss began during or is otherwise linked to 
service.  See 38 U.S.C.A. § 5103(A)(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004). It is pertinent to note 
that, if the medical evidence of record is insufficient, 
VA is always free to supplement the record by seeking an 
advisory opinion, or ordering a medical examination to 
support its ultimate conclusions. Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board finds that, for the 
aforementioned reasons, the RO must schedule a VA 
audiometric examination that includes a nexus opinion.  38 
5103(A)(d); 38 C.F.R. § 3.159(c)(4). 

The veteran also seeks a compensable rating for hearing 
loss of the left ear.  The claim for service connection 
for hearing loss of the right ear is inextricably 
intertwined with the claim for a compensable rating for 
hearing loss of the left ear.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have 
significant impact on the other).  Thus, appellate review 
of the claim for a compensable rating for left ear hearing 
loss must be deferred.  The veteran has also claimed that 
his hearing loss has increased in severity in recent 
years.  Under these circumstances, the veteran should be 
afforded a more current VA audiometric examination. 

The Board further notes that a private post-service 
medical report dated in May 1995 revealed that the veteran 
had applied for and was receiving Social Security 
Disability.  This comment raises the possibility that the 
Social Security Administration (SSA) may have relevant 
medical records.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain 
and consider SSA medical records.  See Baker v. West, 11 
Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 
73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  Under the circumstances presented here, the RO 
should contact the SSA to obtain any medical records that 
may be available.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).

1.  The RO should contact the SSA and 
request copies of any administrative 
decision relating to disability 
determination evaluations of the 
veteran that may be available, along 
with all medical records and other 
evidence upon which such decisions were 
based.  All efforts to obtain these 
records should be fully documented, and 
the SSA should provide a negative 
response if records are not available.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.  Once all the medical records have 
been received, the veteran should be 
afforded a VA audiometric examination 
to determine the current severity of 
his bilateral hearing loss and a VA 
ENT examination to determine whether 
his hearing loss in the right ear 
began during service, is otherwise 
linked to service or, if it is 
determined that it preexisted service, 
was aggravated therein.  After 
reviewing the relevant medical records 
in the claims file, to include the 
service and post-service medical 
records; obtaining the medical 
history, the clinical evaluation of 
the right ear, the audiometric 
examination, and any other tests that 
are deemed necessary, the ENT examiner 
is asked to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that the 
veteran's right ear hearing loss began 
during service or is causally linked 
to any incident of service.  

If it is determined that the veteran's 
hearing loss of the right ear pre-
existed service, the examiner is asked 
to opine whether it was aggravated 
during service.  The clinician is 
advised that aggravation is defined 
for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms.  

The claims file must be made available 
to and reviewed by the examiner prior 
to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed. 

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If any question is too 
speculative to answer, the examiner 
should so indicate.

3.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claims.

4.  After completing any additional 
development deemed necessary, the RO 
must readjudicate the veteran's claims 
for service connection for hearing loss 
of the right ear on a de novo basis, 
and entitlement to a compensable rating 
for hearing loss of the left ear with 
consideration of all of the evidence 
obtained since the issuance of the 
Supplemental Statement of the Case 
(SSOC) in April 2005.    

5.  If either claim is not granted to 
the appellant's satisfaction, the RO 
should issue a SSOC, which includes all 
relevant action taken on the claims, 
and a summary of all of the evidence 
added to the record since the April 
2005 SSOC. A reasonable period of time 
for a response should be afforded. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


